IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0045
                               Filed March 6, 2019


IN THE INTEREST OF J.F.,
Minor Child,

K.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Humboldt County, Angela L. Doyle,

Judge.



       A mother appeals the juvenile court decision terminating her parental rights.

AFFIRMED.



       Ashley M. Emick of Arends, Lee, Emick & Legvold, Humboldt, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Sarah J. Livingston of Thatcher, Tofilon & Livingston, P.L.C., Fort Dodge,

guardian ad litem for minor child.



       Considered by Potterfield, P.J., and Tabor and Bower, JJ.
                                          2


BOWER, Judge.

       A mother appeals the juvenile court decision terminating her parental rights.

We find the termination of the mother’s parental rights is supported by clear and

convincing evidence, no exception to termination should be applied, it would not

be in the child’s best interests to give the mother additional time, and the State did

not fail to engage in reasonable efforts. We affirm the decision of the juvenile court.

       I.      Background Facts & Proceedings

       K.F., mother, and J.K., father, are the parents of J.F., born in 2014. The

child was removed from the parents’ care on February 17, 2016, when police

officers responded to a call of a disturbance and found cocaine, scales, and a

business ledger in the child’s diaper bag.           In addition, the mother had

methamphetamine on her person.          A hair test of the child was positive for

methamphetamine and marijuana. The child was placed in the care of his maternal

grandfather.

       The child was adjudicated in need of assistance (CINA), pursuant to Iowa

Code section 232.2(6)(c)(2) (2016).       The mother started a substance-abuse

treatment program in July 2016. The child joined her at the treatment program on

August 22. She returned the child to the care of the maternal grandfather on

October 5, and left the program without completing treatment. Shortly thereafter,

she attempted to overdose on her medications.

       On February 10, 2017, based on the father’s progress with services, the

court determined the case should be extended for six months. In June, the child

was placed with the father. In August, the court continued the case further while

the father participated in services. The child was removed from the father’s care
                                             3


on October 9 due to the father’s drug use. The child was again placed with the

maternal grandfather. Throughout this time, the mother did not participate in

services and was sporadic in attending visitation with the child. Furthermore, she

did not have stable housing.

        On July 9, 2018, the State filed a petition seeking to terminate the parents’

rights. The mother filed a motion stating she was starting a new substance-abuse

treatment program and asking to have the case continued for an additional six

months. She was unsuccessfully discharged from treatment on October 17. At

the termination hearing, held on October 26, the mother testified she used

methamphetamine that morning. She also stated she was participating in an

intensive outpatient treatment program. The mother testified the child could not

be returned to her care at that time.

        The juvenile court terminated the mother’s parental rights under section

232.116(1)(b), (e), and (f) (2018).1 The court found termination is in the child’s

best interests. The court denied the request to extend the case for an additional

six months, holding, “The Court is unable to find that the need for removal of the

child will no longer exist at the end of an additional six-month period.” Finally, the

court declined to apply the exceptions found in section 232.116(3). The mother

appeals the termination of her parental rights.

        II.     Standard of Review

        Our review of termination-of-parental-rights cases is de novo. In re A.B.,

815 N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence



1
    The court also terminated the father’s parental rights. He has not appealed.
                                            4

of the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Where there is clear and convincing evidence, there are “no serious

or substantial doubts as to the correctness or conclusions of law drawn from the

evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       III.   Sufficiency of the Evidence

       The mother challenges the sufficiency of the evidence to support

termination of her parental rights under section 232.116(1)(b) and (e).        The

mother’s parental rights were also terminated under section 232.116(1)(f), which

she does not challenge on appeal. “When the juvenile court orders termination of

parental rights on more than one statutory ground, we need only find grounds to

terminate on one of the sections to affirm.” In re T.S., 868 N.W.2d 425, 435 (Iowa

Ct. App. 2015). The evidence shows the child is four years old, there was a CINA

adjudication, the child was removed from the parents’ care for at least twelve of

the last eighteen months, and the child could not be safely returned to the mother’s

care. See Iowa Code § 232.116(1)(f). We affirm the termination of the mother’s

rights pursuant to section 232.116(1)(f).

       IV.    Exceptions

       The mother claims the juvenile court should have decided not to terminate

her parental rights because a relative has custody of the child, under section

232.116(3)(a), or because termination would be detrimental to the child based on

the closeness of the parent-child relationship, under section 232.116(3)(c).

“[O]nce the State has proven a ground for termination, the parent resisting
                                         5


termination bears the burden to establish an exception to termination under Iowa

Code section 232.116(3) . . . .” In re A.S., 906 N.W.2d 467, 476 (Iowa 2018). The

factors in section 232.116(3) “are permissive, not mandatory.” Id. at 475.

       The juvenile court considered the exceptions in section 232.116(3) and

declined to apply them. The court found it would be in the child’s best interests to

terminate the mother’s parental rights. The court noted the maternal grandfather

indicated he intended to adopt the child. The court also found, “The child is not

bonded to either parent.” Based on the circumstances presented here, we find the

juvenile court properly decided to not apply the exceptions found in section

232.116(3)(a) or (c).

       V.     Additional Time

       The mother claims the juvenile court should have granted her an additional

six months to work on reunification with the child. She states she had recently

taken steps to address her mental-health problems and was willing to start a new

inpatient substance abuse program.

       The child was initially removed from the mother’s care in February 2016,

two and one-half years before the termination hearing in October 2018. The

mother had a long period of time to work on addressing her mental-health and

substance-abuse problems. The juvenile court found:

               The child should not be forced to wait an additional six months
       for his parents to demonstrate that they can provide a safe, stable
       and sober home for him. The child has been removed for over twelve
       months. Additional time would not prove beneficial. There is nothing
       in the extended history of this case that allows the Court to conclude
       that there is a reasonable likelihood that real change will occur that
       will eliminate the need for removal over the next six months. The
       Court concludes that allowing the parents an additional six months
       will not result in reunification.
                                           6


We agree with the juvenile court’s decision and find the mother should not be

granted additional time to work on reunification.

       VI.    Reasonable Efforts

       The mother claims the State did not engage in reasonable efforts to reunite

her with the child.    She states she would have benefitted from additional or

alternative services to better meet her needs. She claims the Iowa Department of

Human Services (DHS) should have done more to accommodate her level of

cognitive functioning and mental health.

       “While the State has an obligation to provide reasonable services to

preserve the family unit, it is the parent’s responsibility ‘to demand other, different,

or additional services prior to the termination hearing.’” T.S., 868 N.W.2d at 442

(citation omitted). “[I]t is the parent’s responsibility to demand services if they are

not offered prior to the termination hearing.” In re H.L.B.R., 567 N.W.2d 675, 679

(Iowa Ct. App. 1997). “The reasonable efforts concept would broadly include a

visitation arrangement designed to facilitate reunification while protecting the child

from the harm responsible for the removal.” In re M.B., 553 N.W.2d 343, 345 (Iowa

Ct. App. 1996).

       The evidence does not show the mother requested additional or alternative

services other than a request for more visitation. A DHS worker testified the

mother was expected to attend a substance-abuse treatment program for at least

two weeks before her visitation would be increased, but she never met this

condition after she left treatment in October 2016.               The mother used

methamphetamine on the morning of the termination hearing and clearly had not
                                         7


reached a level of sobriety where increased visitation would be beneficial for the

child. We have stated,

      Moreover, no evidence indicated increased visitation would help [the
      mother] respond to the various services offered by the DHS and
      assist her in becoming a better parent. We conclude the visitation
      arrangement put in place in this case did not cause the department
      to fall short of its obligation to provide reasonable efforts to reunite
      parent and child.

Id. We conclude the State did not fail to engage in reasonable efforts in this case.

      We affirm the termination of the mother’s parental rights.

      AFFIRMED.